 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY L. ZEIGLER,                                No. 2:18-CV-0578-TLN-DMC-P
12                       Petitioner,
13            v.                                         ORDER
14    ROBERT FOX,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s motion for

19   leave to proceed in forma pauperis (ECF No. 23). A review of the docket reflects that petitioner

20   has paid the filing fees for this action, which is ready for a decision on the merits. Petitioner’s

21   motion, therefore, is denied as unnecessary.

22                  IT IS SO ORDERED.

23

24   Dated: January 2, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
